Citation Nr: 0800687	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  05-21 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for grand 
mal epilepsy prior to August 20, 2004.

2.  Entitlement to a rating in excess of 20 percent for grand 
mal epilepsy since August 20, 2004.


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from July 1979 to February 
1981.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


FINDINGS OF FACT

1.  Prior to August 20, 2004, the veteran's epilepsy was 
manifested by generalized tonic-clonic convulsion with 
unconsciousness averaging at least once per month during the 
course of a year.  

2.  Since August 20, 2004, the veteran's epilepsy has been 
manifested by generalized tonic-clonic convulsion with 
unconsciousness averaging at least once per month during the 
course of a year.  


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for grand mal 
epilepsy prior to August 20, 2004, have been met.  38 
U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.124a, Diagnostic Code (DC) 8910 (2007).  

2.  The criteria for a 100 percent rating for epilepsy, grand 
mal, since August 20, 2004, have been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.7, 
4.21, 4.124a, DC 8910 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

Separate ratings can be assigned for separate periods of 
time, based on the facts found.  Hart v. Mansfield, No. 05-
2424 (U.S. Vet. App. Nov. 19, 2007); Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  Reasonable doubt as to the degree 
of disability will be resolved in the veteran's favor.  38 
C.F.R. § 4.3. 

The veteran's epilepsy has been rated under DC 8910 
(epilepsy, grand mal).  Pursuant to DC 8910, epilepsy is 
rated under the general rating formula for major seizures, 
which provides ratings as follows: 

*	averaging at least 1 major seizure 
per month over the last year (100 
percent);
*	averaging at least 1 major seizure 
in 3 months over the last year, or 
more than 10 minor seizures weekly 
(80 percent); 
*	averaging at least 1 major seizure 
in 4 months over the last year, or 
9-10 minor seizures per week (60 
percent); 
*	at least 1 major seizure in the last 
6 months or 2 in the last year, or 
averaging at least 5 to 8 minor 
seizures weekly (40 percent);
*	at least 1 major seizure in the last 
2 years, or at least 2 minor 
seizures in the last 6 months (20 
percent); and
*	a confirmed diagnosis of epilepsy 
with a history of seizures (10 
percent).

A "major seizure" is characterized by the generalized 
tonic-clonic convulsion with unconsciousness.  A "minor 
seizure" consists of a brief interruption in consciousness 
or conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal), or sudden jerking movements of the arms, trunk, or head 
(myoclonic type) or sudden loss of postural control (akinetic 
type).  38 C.F.R. § 4.124a.

When there is doubt as to the true nature of epileptiform 
attacks, neurological examination observation in a hospital 
adequate to make such a study is necessary.  To warrant a 
rating for epilepsy, the seizures must be witnessed or 
verified at some time by a physician.  As to frequency, 
competent, consistent lay testimony emphasizing convulsive 
and immediate post-convulsive characteristics may be 
accepted. Id.  

I.  Epilepsy Prior to August 20, 2004

The veteran was first diagnosed with grand mal seizure while 
in service in 1980.  One of the first documented seizures 
occurred in January 1980.  His roommate related that the 
veteran's body went limp for 15 to 20 minutes, during which 
time he was not aware as to person, place, or time.  A 
November 1980 note described his seizures as "tonic-clonic" 
in nature.  A December 1980 service treatment record 
indicated that the veteran's chief complaint was loss of 
consciousness, with witnesses indicating that his eyes rolled 
up into his head and his limbs jerked while he was 
unconscious.  

Post-service medical records dated in August 1993 and 
September 1993 from the Central Medical Clinic in Jackson, 
Mississippi, reported seizures averaging approximately once 
per week, with unconsciousness.  In January 1994, VA 
treatment records indicated that the seizures initially 
decreased after starting phenobarbital, but soon returned to 
their normal type and frequency.  VA treatment records from 
July 1994 reported seizures approximately once per week, 
although the severity of those seizures was not specified.  

The veteran underwent a private examination in August 1994 by 
T. E. Wilson, M.D., which was also attended by his spouse.  
His spouse explained that the veteran's seizures occurred 
approximately 2 to 3 times per week and lasted for about 20 
to 30 minutes, during which time she had to hold him down or 
wake him up.  The Board notes that this suggests unconscious 
convulsing as contemplated in the VA's definition of "major 
seizure."  

The veteran also related that he suffers bruising on his head 
and knotting on his arms as a result of the seizures, which 
also suggests the loss of consciousness and convulsing 
associated with a major seizure.  The examiner diagnosed the 
veteran with seizure disorder and opined that he was unlikely 
to be able to hold a gainful vocation at the time due to his 
disorder.  An October 1994 VA progress note reported one 
seizure per week, although the severity was not specified.  

In February 1995, the Social Security Administration (SSA) 
found that the veteran was disabled as of June 3, 1993.  In 
reaching this decision, the SSA found that his "major motor 
seizures" occurred in the daytime with loss of consciousness 
as well as at night.  The SSA further noted that the seizures 
occurred more than once per month in spite of more than three 
months of prescribed treatment.  The SSA concluded that the 
veteran's grand mal seizures constituted a "severe 
impairment."  In February 1996 and November 1996 VA 
treatment records, the veteran's seizures were again 
described as "tonic-clonic" in nature.  

The veteran was afforded a VA epilepsy and narcolepsy 
examination in July 1996.  The examiner found no reason to 
doubt the diagnosis of idiopathic grand mal seizures 
originally made in the 1980s, as it was rendered by a 
qualified, Board-certified neurologist.  The examiner noted a 
discrepancy between the accounts of seizure frequency given 
by the veteran and his spouse: the veteran reported having 
only 3 seizures since January 1996 while his spouse stated 
that he had many more than three, although she could not give 
an exact number.  

The examiner diagnosed the veteran with idiopathic major 
motor seizure disorder of long standing under fair control at 
best.  However, the exact degree of control was unknown due 
to the conflicting statements of the veteran and his spouse, 
neither of whom the examiner found to be reliable historians.  

In a March 1997 VA treatment record, the veteran's seizures 
were again described as "tonic-clonic" in nature.  VA 
treatment records indicated one seizure between September 
1998 and October 1998, and 3 seizures between March 1999 and 
July 1999, although the severity of these seizures is not 
specified.  However, a VA treatment note dated in August 2001 
described the veteran's seizures as "very infrequent."

An SSA disability consult form dated July 2003 indicated that 
epilepsy spells lasted approximately 5 to 10 minutes with 
varying frequency.  Significantly, this form revealed that 
the veteran loses consciousness during these spells.  
However, this form also showed that the last seizure occurred 
during the previous month, while a contradictory Mississippi 
Disability Determination Services worksheet also dated in 
July 2003 indicated that the last seizure occurred 
approximately 2 to 3 months ago.  

The veteran underwent a VA epilepsy and narcolepsy 
examination in June 2004, in which the examiner was 
specifically asked to determine seizure frequency and seizure 
type since 1993.  The examiner noted that such a 
determination was impossible.  The veteran provided a 
calendar maintained by himself and family members which 
documented the frequency and severity of seizures since 
December 2003.  

Using this self-reported history as a guide, the examiner 
noted that the veteran experienced 7 generalized seizures and 
6 partial seizures in the past six months.  The examiner 
diagnosed him with partial complex seizures with secondary 
generalization.  He noted that the veteran averaged slightly 
more than 2 seizures per month and speculated that this 
number was fairly representative of his seizure frequency 
since 1993, as seizure sufferers are usually unreliable in 
identifying their own frequency.  The veteran's current 
medications include phenobarbital, diphenylhydantoin (DPH), 
and levetiracetam, all anticonvulsant drugs.

Upon review of all the evidence of record, the Board finds 
that during the relevant period, the veteran's grand mal 
seizures were manifested by spells of convulsion and 
unconsciousness which occurred at least once per month.  In 
reaching this conclusion, the Board relies heavily on the 
opinion of the June 2004 VA examiner who opined that 2 
seizures per month was fairly representative of the veteran's 
frequency since 1993, as well as the July 1996 VA examiner 
who characterized the condition as a "major motor seizure 
disorder."  

The Board also emphasizes the VA treatment records which 
characterized the veteran's seizures as "generalized tonic-
clonic" in nature, which is indicative of a major seizure, 
as well as the service medical records and post-service 
records which document the veteran's history of losing 
consciousness.  

Applying the appropriate rating criteria in effect during the 
relevant period to these facts, and giving any benefit of a 
doubt to the veteran, the Board concludes that the disability 
from the veteran's grand mal epilepsy warrants a 100 percent 
rating prior to August 20, 2004.  Symptomatology shown during 
this period more closely resembles the criteria for a 100 
percent rating, since it is consistent with an average of at 
least one major seizure per month during the course of a 
year.  38 C.F.R. § 4.124a.  

II. Epilepsy Since August 20, 2004

Similarly, the Board finds that a 100 percent rating for 
grand mal epilepsy is in order for the period since August 
20, 2004.  

As discussed earlier, the veteran provided calendars 
maintained by himself and his family members documenting the 
frequency and severity of seizures from December 2003 to May 
2005.  According to this self-reported documentation, the 
veteran experienced "bad" or "severe" seizures at least 
once per month over the relevant time period.  

However, the frequency of the veteran's seizures seemed to 
temporarily decrease in 2006.  In a VA treatment note dated 
in August 2006, the neurologist indicated that the veteran 
had both generalized and partial seizures, but had only one 
generalized seizure in the past 6 months when he forgot to 
take his medication.  However, the seizures soon returned to 
their normal frequency.  A VA treatment note dated in 
February 2007 indicated that the veteran suffered from 5 
seizures in the past six months, with no lapse in medication.  

The veteran was afforded his most recent VA epilepsy 
examination in February 2007.  The examiner assessed that the 
veteran has been having a generalized seizure every month or 
two until the recent stress of his father's death, which 
increased the frequency to approximately two seizures per 
month.  

Upon review of all the evidence of record, the Board finds 
that during the relevant period, the veteran's grand mal 
seizures were manifested by spells of convulsion and 
unconsciousness which occurred at least once per month.  In 
reaching this conclusion, the Board relies heavily on the 
assessment of the February 2007 VA examiner who indicated 
that, although the veteran was doing quite well in 
controlling his seizures in 2006 (with a generalized seizure 
occurring every month or two), he has returned to a frequency 
of 2 generalized seizures per month in 2007.  

Applying the appropriate rating criteria in effect during the 
relevant period to these facts, and giving any benefit of a 
doubt to the veteran, the Board concludes that the disability 
from the veteran's grand mal epilepsy warrants a 100 percent 
rating after August 20, 2004.  Symptomatology shown during 
this period more closely resembles the criteria for a 100 
percent rating, since it is consistent with an average of at 
least one major seizure per month in the course of a year.  
38 C.F.R. § 4.124a.  

III.  Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Subject to the law and regulation governing the payment of 
monetary benefits, a 100 percent disability rating for 
epilepsy, grand mal, prior to August 20, 2004, is granted.  

Subject to the law and regulation governing the payment of 
monetary benefits, a 100 percent disability rating for 
epilepsy, grand mal, since August 20, 2004, is granted.  



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


